        Case 19-25977           Doc 34       Filed 02/05/20 Entered 02/05/20 09:49:46                  Desc Main
                                                Document Page 1 of 9

This order is SIGNED.


Dated: February 5, 2020

                                                                                                                   slo




   Lon A. Jenkins (4060)
   Tami Gadd-Willardson (12517)
   MaryAnn Bride (13146)
   Katherine Kang (14457)
   OFFICE OF THE CHAPTER 13 TRUSTEE
   405 So. Main Street, Suite 600
   Salt Lake City, Utah 84111
   Telephone: (801) 596-2884
   Facsimile: (801) 596-2898
   Email: utahtrusteemail@ch13ut.org


                              IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF UTAH
                                          CENTRAL DIVISION


       In re:                                                      Case No. 19-25977
           JACOB E. JACQUEZ                                        Chapter 13
           JOHN B. STUART                                          Hon. Kevin R. Anderson
       Debtors.                                                    (Confirmation Hearing: 11/26/19 at 2:00 PM)

                          ORDER CONFIRMING DEBTORS' CHAPTER 13 PLAN


                After notice to all parties in interest, and based on the Trustee’s recommendation for
   confirmation, the Court finds that the Plan meets the requirements of 11 U.S.C. §§ 13221 and
   1325 and hereby ORDERS AS FOLLOWS:




   1
       Unless otherwise stated, all statutory references are to 11 U.S.C. § ___.
   Case 19-25977                 Doc 34     Filed 02/05/20 Entered 02/05/20 09:49:46          Desc Main
                                               Document Page 2 of 9




                                         CONFIRMATION OF THE PLAN
              1.           The proposed Chapter 13 plan, as modified by this Order, is confirmed pursuant
to § 1325 (hereinafter the “Plan”).                 Upon the entry of this Order, the effective date of
confirmation shall relate back to the date of the confirmation hearing.
              2.           Confirmation is not a binding determination that the Plan complies with the 36 to
60-month term limits of § 1322(d). If at any time the Trustee determines that the Plan is not
feasible because its term is greater than 60 months, the Trustee may serve a Notice of Non-
Compliance on the Debtors and Debtors' counsel. The Debtors will have 30 days from the
service of such notice to file either an objection to claims or a motion to modify under § 1329 to
bring the Plan into compliance with § 1322(d). If the issue is not resolved within such 30-day
period, the Trustee may file a motion to dismiss or to convert.
                                             REQUIRED DOCUMENTS
                           a. On or before April 15, 2020 and throughout the life of the Plan, John Stuart
              will provide proof of his annual bonus starting with 2020.
                            RETURN TO NONPRIORITY UNSECURED CREDITORS
              3.       The Debtors shall make the payments described below until nonpriority unsecured
creditors receive no less than a 100% distribution on their allowed claims.
                                     APPLICABLE COMMITMENT PERIOD
              4. As designated in Part 8.1 of the Plan this is an above-median case with an Applicable
Commitment Period of 60 months, commencing with the first-scheduled meeting of creditors
under § 341. Pursuant to § 1325(b), the Debtors must make no less than 60 payments to the Plan
in the amounts set forth below.
                      REQUIRED PAYMENTS AND CONTRIBUTIONS TO THE PLAN
              5.       Plan Payments: By the 25th day of each month, the Debtors shall make Plan
payments to the Trustee of $2,050.00 per month for 3 months commencing with the date of the
first scheduled meeting of creditors under § 341 with payments then changing to $2,830.00
(hereinafter the “Plan Payments”).
              6. All Plan Payments, Tax Refunds, or other monetary contributions made by the
Debtors to the Plan are hereinafter referred to as the “Plan Contributions.”



Printed by PT on 1/23/20
                                                           2
   Case 19-25977                 Doc 34     Filed 02/05/20 Entered 02/05/20 09:49:46          Desc Main
                                               Document Page 3 of 9




                               CLASSIFICATION AND TREATMENT OF CLAIMS
              7. Trustee Fee. The Trustee is allowed the commission authorized by 28 U.S.C. § 586.
Any reference in the Plan to the percentage of such commission is an estimate only, and the
Trustee’s commission on each receipt will be in the amount fixed by the United States Attorney
as of the date the trustee posts the receipt of the Plan Payment to the case.
              8. Attorney’s Fees: Debtors' counsel is awarded fees and costs in the total amount of
$4,000.00 as an administrative claim under § 503(b). Pursuant to the Bankruptcy Rule 2016
Statement filed in this case, counsel received a prepetition retainer of $300.00; therefore, the
balance of $3,700.00 will be paid through the Plan. This allowance of fees includes time for
counsel to comply with the requirements of the Claims Review Process, as set forth below, but it
does not limit counsel’s option to seek additional fees after notice and a hearing on a fee
application filed with the Court.
              9. Adequate Protection           Payments:       Adequate protection payments under §
1326(a)(1)(C), are allowed as provided for in Local Rule 2083-1(d) designated in Part 8.1 and
the Notice of Adequate Protection Payments (Local Form 2083-1-C).
              10. Secured Claims: If a secured claim is provided for in the Plan, The Trustee shall
disburse on secured claims only if all requirements under Local Rule 2083-2(c)(1) are met. All
disbursements are subject to the Trustee having received monthly Plan Contributions. If the Plan
provides for a secured claim, but such creditor files an unsecured claim, and such unsecured
claim is deemed allowed under § 502(a) as of the completion of the Claim’s Review Process (see
below), the Trustee shall at that time administer such claim as a nonpriority unsecured claim
pursuant to the terms of the Plan.
              11. Mortgage Arrearage Claims.
                           a. If a proof of claim is filed asserting a mortgage arrearage, but such claim is
              not provided for in the confirmed Plan, the Trustee will set up a reserve claim consistent
              with the proof of claim. The Plan must be modified under § 1329 to provide for the
              payment of the arrearage claim no later than 30 days after the filing of the Trustee’s
              Report of Claims, or the Trustee will remove the reserve claim and no disbursements will
              be made on the filed arrearage claim. If the Plan is timely modified to authorize payment



Printed by PT on 1/23/20
                                                           3
   Case 19-25977                 Doc 34     Filed 02/05/20 Entered 02/05/20 09:49:46         Desc Main
                                               Document Page 4 of 9




              of the mortgage arrearage claim, the Trustee will disburse on such claim pursuant to the
              creditor name and address and the amount of the arrearage in the proof of claim.
                           b. The Trustee will cease any disbursements on a mortgage arrearage claim
              when an objection is filed to such proof of claim. The Trustee will likewise modify
              disbursements on a mortgage arrearage claim provided for in the Plan if such proof of
              claim is amended otherwise modified by Court order.
                           c. The Debtors shall maintain current contractual installment payments directly
              to mortgage creditors beginning with the first payment due after the petition date.
                           d. Post-petition mortgage payments will be made by the Debtors directly.
              12. Secured Tax Claims: Any allowed secured tax claim filed by a governmental unit
shall be paid the secured amount as set forth on the proof of claim, unless there is a
determination of the amount of a secured claim under Federal Rule of Bankruptcy Procedure
3012(c). Secured claims of governmental entities will be paid pursuant to Local Rule 2083-2(d).
Nothing in this paragraph shall prohibit the Debtors from filing a timely objection to a deemed-
allowed secured tax claim, or prohibit a governmental unit from amending its secured tax claim.
              13. Rulings on Secured Claims. The Court hereby makes the following rulings on
secured claims provided for by the Plan.
                           a.   Secured Claim of Security Service FCU (Claim No. 11 and its amendments).
              The secured claim of Security Service FCU qualifies under § 1325(a)(9) as a claim that is
              not subject to modification under § 506. Therefore, such claim shall be paid as fully
              secured in the total amount allowed in the proof of claim, an amended proof of claim, or
              an order modifying such claim. The interest rate on such claim under § 1325(a)(5)(B)(ii)
              shall be 5%.
                           b.   Secured Claim of Mountain America Credit Union (Claim No. 18 and its
              amendments). The Plan provides for the valuation of the collateral securing the claim of
              Mountain America Credit Union. The collateral of Mountain America Credit Union is
              valued at $15,250.00 and the resulting secured claim will accrue interest at the rate of 5%
              per annum. The Trustee will set up a reserve, secured claim based on these figures, and
              after an allowed proof of claim is filed, the Trustee will disburse on such secured claim



Printed by PT on 1/23/20
                                                          4
   Case 19-25977                  Doc 34    Filed 02/05/20 Entered 02/05/20 09:49:46            Desc Main
                                               Document Page 5 of 9




              pursuant to the above-stated rulings on value and interest rate. The unsecured balance of
              such claim will be fixed based on any filed and allowed proof of claim or by subsequent
              order of the Court.
                           c.   Surrender of Collateral to Home Point Financial Corporation (Claim No. 20
              and its amendments). The Plan provides for the surrender of the collateral of Home Point
              Financial Corporation in satisfaction of its secured claim, and such creditor did not timely
              object to the Plan. If Home Point Financial Corporation files a timely claim, the Trustee
              will only disburse on the unsecured amount designated in the claim unless and until an
              objection is filed to such claim. If Home Point Financial Corporation does not file an
              amended claim within 180 days of entry of this order, then the surrender of the collateral
              will be deemed to be in full satisfaction of the secured amount asserted in the original
              claim and the Trustee will only disburse on the unsecured amount, if any, asserted in the
              original claim. If Home Point Financial Corporation does not file a timely claim, the
              Trustee will not make any disbursements to Home Point Financial Corporation.
              14. Domestic Support Obligations:           Allowed, unsecured domestic support obligation
claims entitled to priority under § 507(a)(1)(A) and (B) shall be paid in full or an amount as
determined by separate motion under Federal Rule of Bankruptcy Procedure 3012(b).
              15. Tax Claims:
                           a. If any additional tax liability is determined to be due after confirmation of the
              Plan, the Debtors may elect to modify the Plan under § 1329 to include payment of such
              liability.
              16. Nondischargeable Student Loan Claims. Allowed claims for student loan obligations
shall be treated as nonpriority unsecured claims. To the extent such claims are nondischargeable
under 11 U.S.C. §§ 1328(a)(2) and 523(a)(8), the Debtors shall remain liable on such claims
after completion of the Plan.
              17. Conditions for Disbursements on Unsecured Claims.               Disbursements on allowed
priority and nonpriority unsecured claims may commence after the Claims Review and Trustee’s
Report of Claims process found in Local Rule 2083-1(l) is complete and funds are available for
the Trustee to make a distribution.



Printed by PT on 1/23/20
                                                            5
   Case 19-25977                  Doc 34     Filed 02/05/20 Entered 02/05/20 09:49:46             Desc Main
                                                Document Page 6 of 9




                                    DISTRIBUTIONS ON ALLOWED CLAIMS
              18. The Trustee will disburse all contributions to the Plan, including Plan Payments and
Tax Refunds, pursuant to the following levels and priority of distribution found in Local Rule
2083-2(e):
                           a. Administrative Provisions Regarding Adequate Protection And Equal
              Monthly Plan Payments:
                                  (1)      If monthly Adequate Protection Payments or Equal Monthly
                           Payments (LR 2083-2(e) Class 1) are specified on a claim, all accrued payments
                           must be current through the date of distribution before the Trustee may disburse
                           to a junior class, but Class 1 claims need not be paid in full prior to a junior class
                           receiving a distribution. After payment of allowed attorney’s fees, the Trustee
                           may, but is not required to, disburse to holders of Class 1 claims amounts greater
                           than such designated payments to facilitate the prompt administration of the case.
                                  (2)      To the extent there are insufficient funds to make the required
                           Adequate Protection or Equal Monthly Payments to all creditors, the Trustee may
                           make a pro-rata distribution to such class.         Unpaid portions of Adequate
                           Protection or Equal Monthly Payments from a prior month will first be brought
                           current before disbursements are made to lower classes, and Adequate Protection
                           Payments will be brought current before disbursements are made on Equal
                           Monthly Payments.
                                  (3)      If no monthly payments are specified on a claim, payments will be
                           paid pro rata within the designated class.
                                             CLAIMS REVIEW PROCESS
              19. Claims Review Process. Within 60 days following the expiration of the bar date for
governmental units to file claims under Bankruptcy Rule 3002(c)(1), the Debtors shall file with
the Court and serve on the Trustee a declaration that all claims have been reviewed and that any
appropriate objections have been filed and noticed for a hearing.
              20. Trustee’s Report of Claims. Within approximately 120 days following the expiration
of the Governmental Bar Date, or at such time as all claim issues are resolved, the Trustee shall



Printed by PT on 1/23/20
                                                             6
   Case 19-25977            Doc 34     Filed 02/05/20 Entered 02/05/20 09:49:46           Desc Main
                                          Document Page 7 of 9




file and serve on all parties-in-interest a Trustee’s Report of Claims (“TROC”) that will include a
list of claims filed in the case, the amount of such claims, and their treatment under the
confirmed Plan (e.g., secured, priority, allowed, disallowed, etc.). If no objection is filed to the
TROC within 21 days after service thereof, it shall be deemed final and incorporated into this
Order. If a written objection to the TROC or an objection to a claim is filed within such 21-day
period, the Trustee will file and serve an Amended Trustee’s Report of Claims within 30 days
after resolution of the objections or motions. Any such written objection to the TROC must be
noticed for a hearing to be held within 30 days after its filing. If no written objection to the
Amended Trustee’s Report of Claims is filed within 21 days after service, it shall be deemed
final and will be incorporated into the confirmation order.
              21. Untimely Claims.    Unless otherwise ordered by the Court, the Trustee will not
disburse on any claim that is filed after the applicable deadline of Bankruptcy Rule 3002.
                                   ADMINISTRATIVE PROVISIONS
              22. If the Trustee has filed an objection to an exemption claimed on Schedule C, and such
exemption is not specifically ruled on by the Court in connection with confirmation of the Plan,
then the Trustee’s objection shall remain pending, including for purposes of any motion to
modify under § 1329 or in connection with any conversion to another Chapter under the
Bankruptcy Code.
              23. The Trustee is granted authority to set procedures for making disbursements under the
Plan. Such disbursements shall be made in a manner consistent with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure and the Trustee’s Report of Claims as incorporated into
this Order pursuant the provisions set forth above.
              24. If this case is dismissed, any Plan Contributions received by the Trustee prior to the
entry of an order of dismissal shall be paid to creditors pursuant to the Plan, while payments
received after the entry of such order shall be refunded to the Debtors. In making any final
disbursement under this paragraph, the Trustee is hereby authorized to decline to disburse funds
on any unsettled, contingent, disputed, duplicate, unliquidated, late-filed or otherwise legally
insufficient claim, including where a disbursement check on a claim has been returned to the
Trustee as undeliverable by the United States Mail.



Printed by PT on 1/23/20
                                                      7
   Case 19-25977            Doc 34     Filed 02/05/20 Entered 02/05/20 09:49:46            Desc Main
                                          Document Page 8 of 9




              25. In the event an error is made in disbursements to creditors, the Trustee may, without
prior notice to parties-in-interest, rectify such errors by any legal means including offsets and
surcharges against future disbursements in this case owing to the creditor who received the
erroneous disbursement.
              26. During the term of the Plan, the Debtors shall not sell or transfer any property of the
estate whether the collateral is provided for in the Plan without a Court order under § 363 and
prior written notice to the Trustee. A creditor shall not accept any insurance or sale proceeds
from collateral provided for in the Plan unless an amended proof of claim is filed with the Court
and prior written notice thereof is provided to the Trustee. If the Plan provides that the Trustee
will make disbursements on a specific claim, and that claim is paid from another source, the
Trustee shall nonetheless be entitled to the statutory commission on such amount as would have
been received by the Trustee under the Plan. At confirmation, property of the estate vests
pursuant to the terms of the Plan and § 1327.
              27. During the term of the Plan, the Debtors shall not incur any new material debt without
a Court order under § 364.
              28. If after confirmation of the Plan, a creditor amends its timely, allowed proof of claim,
the Trustee shall give notice to counsel whether such amended proof of claim, if allowed, causes
the Plan to be unfeasible. If the amended claim does not render the Plan unfeasible, and if the
Trustee does not receive an objection from Debtors' counsel within ten (10) days after service of
such notice, the Trustee shall pay such claim in the amended amount. If the amended claim
renders the Plan unfeasible, the Trustee may move to dismiss the case or to modify the Plan.
              29. The Trustee is hereby authorized to exercise discretion in administering this case
including, but not limited to, out-of-court resolutions of postconfirmation defaults arising from
the Debtors' failure to make timely Plan Contributions.
                                         END OF DOCUMENT




Printed by PT on 1/23/20
                                                       8
   Case 19-25977           Doc 34    Filed 02/05/20 Entered 02/05/20 09:49:46        Desc Main
                                        Document Page 9 of 9




                                    CERTIFICATE OF SERVICE

              The undersigned hereby certifies that a true and correct copy of the foregoing Order
Confirming Chapter 13 Plan was served upon all persons entitled to receive notice in this case
via ECF notification or by U.S. Mail to the following parties on January 23, 2020.

                               ROBERT A. EDER, JR
                               ECF NOTIFICATION
                                                        Lindsay McQuade /s/
                                                       Office of the Chapter 13 Trustee

                            DESIGNATION OF PARTIES TO BE SERVED

                               THE STANDING CHAPTER 13 TRUSTEE
                               ECF NOTIFICATION

                               ROBERT A. EDER, JR
                               ECF NOTIFICATION

                               JACOB E. JACQUEZ
                               JOHN B. STUART
                               3804 W FAIRMOUNT CIRCLE
                               WEST JORDAN, UT 84084

                               PNC BANK, NATIONAL ASSOCIATION
                               ATTN: BANKRUPTCY DEPT
                               3232 NEWMARK DRIVE
                               MAIMISBURG, OH 45342

                               HOME POINT FINANCIAL CORPORATION
                               SOTTILE AND BARILE, LLC
                               394 WARDS CORNER ROAD, SUITE 180
                               LOVELAND, OH 45140

                               MOUNTAIN AMERICA CREDIT UNION
                               PO BOX 2331
                               SANDY, UT 84091

                               SECURITY SERVICE FCU
                               PO BOX 691510
                               SAN ANTONIO, TX 78269



Printed by PT on 1/23/20
                                                   9
